Order entered November .E3 , 2012




                                             In The
                                      Court of Zippeaffs
                             jriftb Mi5trict of Texa5 at 71Baffao
                                      No. 05-12-01041-CR

                               MICAL DANTRAL FORD, Appellant

                                               V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-72750-M

                                           ORDER
        The Court REINSTATES the appeal.

        On October 29, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On November 2, 2012, we received appellant's brief,

together with an extension motion. Therefore, we VACATE the October 29, 2012 order.

        We GRANT the November 2, 2012 extension motion and ORDER appellant's brief

filed as of the date of this order.



                                                                 L
                                                      DAVID L. BRIDGES
                                                      JUSTICE